Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heffner et. al (US 3,568,436) in view of Heifets (US 6,904,888) and further in view of Traylor (US 2005/0142005).
With respect to claim 1 Heffner discloses an reciprocating machine comprising:
a first region [reference character 22 in Fig. 1] comprising a first fluid and a reciprocating piston, the first fluid having a first pressure that oscillates about a mean pressure;
a second region [reference character 36 in Fig. 1] comprising a second fluid and a drive, the second fluid having a second pressure and a coupling assembly mechanically connecting the drive to the reciprocating piston 
an airlock [reference character 44 in Fig. 1] separating the first region from the second region, the airlock containing the first fluid at a third pressure, the airlock being imperfectly sealed from the first region [column 3 lines 39-46], the coupling assembly passing through the airlock;
a rolling diaphragm seal [reference character 42 in Fig. 1] sealing the first fluid in the airlock from the second fluid, the rolling diaphragm being connected to one of the coupling mechanism; and
an airlock pressure regulator [reference character 43 in Fig. 1] fluidicly connected to the airlock, the airlock pressure regulator configured to maintain a predetermined pressure differential between the second pressure and the third pressure [column 3 lines 63-68].
Heffner does not disclose that there are two or more reciprocating pistons two or more coupling assemblies mechanically connecting the drive to the two or more reciprocating pistons or that the rolling diaphragm seal comprises elastomeric material with fibers dispersed therein.
Heifets discloses a reciprocating piston machine that includes two pistons [reference characters 31D and 31E in Fig. 17] and coupling assemblies [reference characters 51B, 51C, 51D, 96, 99, 37, and 33 in Fig. 17], which allow both pistons to be connected to the same output.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the machine taught by Heffner by including multiple piston and multiple connecting assemblies to connect those pistons to a common output, as taught by Heifets, in order to increase the power output of the machine. 
Traylor teaches increasing the strength and rigidity of diaphragm materials by mixing in materials such as chopped polyamide fiber (i.e., non-woven fabric) [0048].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to modify the rolling diaphragm seal taught by Heffner by including chopped polyamide fibers, as taught by Traylor, in order to increase the strength and rigidity of the diaphragm material [paragraph 0048 of Traylor].
With respect to claim 3 Heffner discloses that the assembly comprises a piston rod [reference character 14] and a coupling mechanism [“…connecting mechanism (not shown) for delivering output power to a load” [column 3 lines 20-23], the piston rod being fixedly attached to the piston and the coupling mechanism located in the second region.
With respect to claim 4 Heffner discloses that the airlock pressure regulator comprises a pump [reference character 62] and a release valve [reference characters 98 and 102], the pump connected to a first fluid source [via reference character 106].
With respect to claim 5 Heffner discloses that the airlock pressure regulator comprises a bidirectional pressure regulator (pressure can be added to the airlock space or vented from the airlock space) [column 4 lines 39-53].
With respect to claim 7 Heffner does not disclose that the drive is a rocking beam drive comprising:
a rocking beam having a fixed rocker pivot;
a crankshaft; and
a connecting rod coupling the crankshaft to the rocking beam, whereby the oscillatory motion of the rocking beam is converted to rotary motion of the crankshaft.
Heifets discloses a rocking beam [reference character 99] having a fixed rocker pivot [reference character 37];
a crankshaft [reference character 33];
a connecting rod [reference character 51B] coupling the crankshaft to the rocking beam, whereby the
oscillatory motion of the rocking beam is converted to rotary motion of the crankshaft.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the machine taught by Heffner by including multiple piston and multiple connecting assemblies to connect those pistons to a common output, as taught by Heifets, in order to increase the power output of the machine. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heffner et. al (US 3,568,436) in view of Heifets (US 6,904,888) and further in view of Traylor (US 2005/0142005) as applied to claim 1 above, and further in view of Reuchlein (US 4,824,149).
With respect to claim 6 the combination of Heffner, Heifets, and Traylor do not disclose that the first region is bounded by at least two cylinders and at least two heater heads.
Reuchlein discloses a multi-cylinder Sterling engine that includes more than two cylinders [see annotated Fig. 1, below] each cylinder having a heater head [reference character 1 in Fig. 1] that is connected to a common heater [reference characters 8 and 9] via individual heat pipes [reference character 7 in Fig. 1].
.
                
    PNG
    media_image1.png
    458
    552
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 2 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-19 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762